DETAILED ACTION
This Non-Final Action annuls and replaces the previous Non-Final Action.
Claims 11–15 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “ADDITION INTO THE FUEL MIXTURE OF NUCLEAR FUEL FOR NUCLEAR REACTORS”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ADDITION INTO THE FUEL MIXTURE OF NUCLEAR FUEL FOR NUCLEAR REACTORS FOR TRANSFORMATION INTO DESIRED ELEMENTS”.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted 
Appropriate correction is required.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  For example, it would be important to understand how the nuclear fuel is arranged in the reactor, the shape of the fuel, whether the fuel is in liquid form or in the form of rods or plates for example. In addition, it is important to understand what the claimed uranium nuclear fuel mixture will consist of besides the elements in the admixture and how the uranium nuclear fuel mixture will be made. This is because prior efforts at producing Au and Ag from nuclear transformation in nuclear reactors have produced a high amount of radioactive contamination so one would expect to have the above-stated features optimized so as to reduce contamination. See for example R. Sherr et al1.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the uranium nuclear fuel mixture of claims 11 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention does not fall within at least one of the four categories of patent eligible subject matter because although nominally falling within at least one of the four eligible categories as a composition of matter, is directed to a judicial exception to 35 U.S.C. 101  (i.e., an abstract idea, natural phenomenon, or law of nature) since it consists of a natural phenomenon.
Claim 11 begins with, “A uranium nuclear fuel mixture, comprising”. This is considered a 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a uranium nuclear fuel mixture that transforms Hg into Au and Cd into Ag, does not reasonably provide enablement for all types of nuclear fuel mixtures containing these elements as additives for purposes other than transformation, or for use in all types of nuclear reactors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The claim is so broad as to encompass any sample or type of fuel that contains an admixture with Hg or Cd added. For example, Van der Berghe teaches adding Cd as a neutron poison to uranium fuel to fine-tune fuel characteristics, but Applicant has not disclosed using Cd as a neutron poison.
Claims 11–15ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The nature of the nuclear fuel is not described other than it contains an admixture of cadmium or mercury. There is no experimental data provided that the stated reactions have been obtained. One or ordinary skill would have to undergo unreasonable experimentation to obtain the claimed transformations without undesirable radioactive isotopes and undesirable reaction pathways, and without clear explanation of how to separate the undesirable substances from those desired.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. For example, it does not positively recite that uranium be included, or that it be included in a uranium fuel mixture, the latter considered part of the preamble. It is also unclear how the admixture differs from the mixture, or what is included in the admixture other than the cadmium and mercury isotopes.
Claims 12–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “to obtain silver isotopes 107Ag and 109Ag” in the limitation, “A method, comprising adding cadmium isotopes 106Cd and 108Cd as an admixture to a uranium nuclear fuel mixture in one or more nuclear reactors to obtain silver isotopes 107Ag and 109Ag.”. This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(q). Cadmium is 
Claim 14 is rejected under 35 U.S.C. 112(b) for similar reasons to those of claim 12 because it recites the intended use limitation “to obtain a gold isotope 197Au”, without specific steps or structure to achieve the result.
Claims 13 and 15 are rejected for their dependency on claims 12 and 14, respectively.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sven Van Den Berghe, US 20120207264 A1 (hereinafter “Van Den Berghe”).
Regarding claim 11, Van Den Berghe discloses a uranium nuclear fuel mixture, comprising an admixture including one or more of cadmium isotopes 106Cd and 108Cd and mercury isotope 196Hg (para. 28-29: Cd may be added to uranium-based nuclear fuel as a neutron poison).
However Van Den Berghe fails to explicitly disclose the isotope of Cd added.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try using a cadmium isotope of 106Cd and 108Cd because these are naturally occurring isotopes and therefore readily available.

Claims 11 and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over th, 2022 from URL:  http://www.chm.bris.ac.uk/webprojects2002/crabb/modern.html. (hereinafter “U Bristol”) in view of R. Sherr; K. T. Bainbridge & H. H. Anderson (1941). "Transmutation of Mercury by Fast Neutrons". Physical Review. 60 (7): 473–479. Bibcode:1941PhRv...60..473S. doi:10.1103/PhysRev.60.473. (hereinafter “Sherr”).
Regarding claims 11 and 14, U Bristol discloses a uranium nuclear fuel mixture, comprising an admixture including one or more of cadmium isotopes 106Cd and 108Cd and mercury isotope 196Hg (“A possible route to gold would be from mercury”- It is suggested to have mercury capture neutrons. According to this article, scientists have already noticed this effect in a nuclear reactor).
However although mentioning transformations in “an experimental nuclear reactor”, U Bristol fails to explicitly disclose the mercury is an admixture to a uranium nuclear fuel mixture, and fails to disclose the specific isotope of mercury.
Sherr discloses using the mercury isotope in neutron bombardment of 196Hg to transform to gold 197Au (p. 474 Table I, p. 475 (a) Gold). In addition, U Bristol already suggested this reaction take place in nuclear reactors, and uranium-based nuclear fuel is the most common nuclear fuel for reactors.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the concept taught by U Bristol of an admixture of Hg in a nuclear reactor, with the given Hg isotope taught by Sherr. Sherr shows that this particular isotope of 196Hg can result in transformation to 197Au which is of interest. In addition, it would not matter where the transformations occurred in the nuclear reactor, such as in the fuel or in the control rods 

Regarding claim 15, U Bristol modified by Scherr teaches the method of claim 14, wherein the one or more nuclear reactors have a power of 1GW (It would have been obvious to one of ordinary skill in the art to use a nuclear reactor with power 1GW. This is a common power output for a nuclear reactor).
Claims 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe.
Regarding claim 12, Van Den Berghe discloses a method, comprising adding cadmium isotopes 106Cd and 108Cd as an admixture to a uranium nuclear fuel mixture in one or more nuclear reactors to obtain silver isotopes 107Ag and 109Ag (para. 28-29: Cd may be added to uranium-based nuclear fuel as a neutron poison).
However Van Den Berghe fails to explicitly disclose the isotope of Cd added, and fails to disclose the intended result of Ag isotopes being produced.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try using a cadmium isotope of 106Cd and 108Cd because these are naturally occurring isotopes and therefore readily available. In addition, nuclear fuel is known to transmute into different elements during operation due to natural reactions occurring from neutron bombardment during fission. Therefore minute quantities of the stated isotopes of Ag would be expected to develop naturally.
Regarding claim 13, Van der Berghe discloses wherein the one or more nuclear reactors have a power of 1GW (It would have been obvious to one of ordinary skill in the art to use a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 R. Sherr; K. T. Bainbridge & H. H. Anderson (1941). "Transmutation of Mercury by Fast Neutrons". Physical Review. 60 (7): 473–479. Bibcode:1941PhRv...60..473S. doi:10.1103/PhysRev.60.473.